NUMBER 13-08-00338-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                    IN RE NATALIA CASTRO


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                     Before Justices Yañez, Rodriguez, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Natalia Castro, filed a “TEX . R. APP. P. 24.4 Motion to Decrease Excessive

Amount of Security Ordered by the Trial Court; Alternatively, Petition for Writ of Mandamus

and Supporting Brief,” through which she seeks to decrease the amount of security ordered

by the trial court to supersede the underlying judgment. Relator complains that the trial

court abused its discretion in setting the amount of a supersedeas bond at $300,854.69.

        In the instant case, an appeal of the underlying judgment has been perfected in this

Court in Cause No. 13-08-00298-CV. We have jurisdiction over the appeal and will review


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
matters pertaining to the supersedeas bond by motion filed in that appeal. See TEX . R.

APP. P. 24.4(a); In re De Los Santos, No. 13-07-00571-CV, 2007 Tex. App. LEXIS 7585,

at *1-2 (Tex. App.–Corpus Christi Sept. 19, 2007, orig. proceeding) (mem. op). We

therefore conclude that relator has an adequate appellate remedy and is not entitled to

mandamus relief. See In re Union Pac. Res. Co., 969 S.W.2d 427, 428-29 (Tex. 1998)

(orig. proceeding) (relator must show it has no adequate remedy by law).

       This Court previously ordered stayed the trial court’s order of May 20, 2008,

requiring a supersedeas bond in the amount of $300,854.69 and stayed execution or

enforcement of the underlying judgment pending this Court’s ruling under Texas Rule of

Appellate Procedure 24.4. See TEX . R. APP. P. 24.4(c). That stay is dissolved as to this

appellate cause, but remains in effect as to appellate Cause No. 13-08-00298-CV, pending

our disposition of the motion filed therein. See id. 52.10(b) (“Unless vacated or modified,

an order granting temporary relief is effective until the case is finally decided.”).

       The petition for writ of mandamus is DENIED. See id. 52.8(a).

                                                   PER CURIAM




Memorandum Opinion delivered and filed
this 7th day of October, 2008.




                                              2